Name: COMMISSION REGULATION (EC) No 2647/95 of 14 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15. ii . 95 TEN Official Journal of the European Communities No L 272/9 COMMISSION REGULATION (EC) No 2647/95 of 14 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 15 November 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 167, 18 . 7. 1995, p. 10 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 272/10 EN Official Journal of the European Communities 15. 11 . 95 ANNEX to the Commission Regulation of 14 November 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 45 052 52,2 528 94,7 060 80,2 600 86,3 064 59,6 624 78,0 066 41,7 999 86,3 068 62,3 0806 10 50 052 142,6 204 41,3 064 75,6 208 44,0 066 49,4 212 117,9 220 110,8 624 103,8 400 197,8 999 67,0 412 132,4 0707 00 40 052 56,6 508 180,1 053 1 66,9 512 186,0 060 61,0 600 64,5 066 53,8 624 123,2 068 999 126,260,4 204 49,1 0808 10 92, 0808 10 94, 0808 10 98 064 77,3 624 135,2 388 39,2 999 83,3 400 62,8 0709 90 79 052 61,2 404 51,6 204 77,5 508 68,4 624 196,3 512 51,2 999 111,7 524 57,4 0805 20 31 204 132,8 528 48,0 999 132,8 800 78,0 0805 20 33, 0805 20 35, 804 21,3 0805 20 37, 0805 20 39 052 56,4 999 55,5 464 164,9 0808 20 67 052 80,7 624 137,4 064 70,1 999 119,6 388 79,6 0805 30 40 052 76,6 400 82,7 388 67,5 512 89,7 400 151,4 528 84,1 512 54,8 800 55,8 520 66,5 804 112,9 | 524 100,8 \ 999 81,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin .'